—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated October 31, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff seeks to recover damages for personal injuries allegedly sustained when she tripped and fell on an icy step leading to the entrance of the defendants’ home.
The defendants made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that they neither created nor had actual or constructive notice of the icy condition (see Gordon v American Museum of Natural History, 67 NY2d 836). The burden then shifted to the plaintiff to come forward with sufficient evidence to raise a triable issue of fact (see Cellini v Waldbaum, Inc., 262 AD2d 345). The plaintiff speculated that the defendant created the icy condition by negligently shoveling the steps. However, the plaintiffs theory was. not supported by any evidence, and therefore, it was insufficient to defeat the defendant’s motion (see Gittler v K.G.H. Realty Corp., 258 AD2d 504; Jefferson v Long Is. Coll. Hosp., 234 AD2d 589, citing Kay v Flying Goose, 203 AD2d 332). The record also does not reveal any triable issue of fact as to the required element of notice, either actual or constructive. Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Peuerstein, J.P., Smith, O’Brien and Goldstein, JJ., concur.